Case 1:18-cv-06800-FB-SJB Document 20 Filed 02/21/19 Page 1 of 6 PagelD #: 638

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

VS.

CRIMINAL COURT OF THE CITY OF NEW : 18-cv-6800 FB-SJB
YORK, FV-1, INC., IN TRUST FOR MORGAN

STANLEY MORTGAGE CAPITAL HOLDINGS,

NEW YORK STATE DEPARTMENT OF

TAXATION AND FINANCE, NEW YORK CITY

ENVIRONMENTAL CONTROL BOARD,

TRANSIT ADJUDICATION BUREAU,

Defendants.

ANSWER OF DEFENDANT FV-1, INC., IN TRUST FOR
MORGAN STANLEY MORTGAGE CAPIFAL HOLDINGS

Defendant, FV-1, INC., IN TRUST FOR MORGAN STANLEY MORTGAGE
CAPITAL HOLDINGS (hereinafter “Defendant” or “FV-1”), by its undersigned counsel,
Greenspoon Marder, LLP, hereby answers’ the Complaint filed on November 29, 2018 (the
“Complaint”}). Except as otherwise expressly admitted, qualified or otherwise answered, FV-1]

denies each and every allegation and assertion made in the Complaint.

 

* FV-1 served a motion seeking stay and/or dismissal of this action pursuant to FRCP 12(b)(1)
on February 8, 2019. The motion will be filed when it has been fully briefed in accordance with
this Court’s bundling rule. FYV-1 anticipates that this motion will be granted and this action
either stayed pending resolution of the parallel state court action or dismissed, and files this
answer only in an abundance of caution to reserve all of its rights.
Case 1:18-cv-06800-FB-SJB Document 20 Filed 02/21/19 Page 2 of 6 PagelD #: 639

1. FV-1 admits to being the holder of a Mortgage dated June 8, 2007 in the
amount of $608,400.00, recorded on August 2, 2007 in CRFN 2007000399278 (the “Subject
Mortgage”). FV-1 denies the remaining allegations set forth in paragraph 1 of the Complaint.

2, FV-1 admits that its predecessor filed a foreclosure action in the New
York State Supreme Court, Queens County, bearing Index No. 28894/2010, on November 17,
2010 (the “State Court Foreclosure Action”). The remaining allegations in paragraph 2 of the
Complaint are denied.

3. FV-1 lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in Paragraph 3 of the Complaint, and therefore denies same.

4, FV-1 denies the allegations set forth in paragraph 4 of the Complaint.

5. Paragraph 5 of the Complaint states a legal conclusion as to which no
response is required. To the extent that a response is required, FV-1 denies knowledge or
information sufficient to form a belief as to the truth of the allegations in paragraph 5 of the
Complaint, except admits that FV-1 is the holder of the Subject Mortgage and states that the true
Borrowers, Luis E. Palaguachi, Rosa E. Palaguachi, and Nube Laporte, are not named in the
instant action.

6. FV-1 denies the allegations set forth in paragraph 6 of the Complaint. FV-1
is a corporation organized and existing under the laws of the State of Delaware and has a principal
place of business of New York, New York.

7. Paragraph 7 of the Complaint states a legal conclusion as to which no
response is required. To the extent that a response is required, FV-1 denies the allegations in
paragraph 7 of the Complaint in their entirety, except denies knowledge or information sufficient

to form a belief as to the citizenship of the parties other than FV-1.
Case 1:18-cv-06800-FB-SJB Document 20 Filed 02/21/19 Page 3 of 6 PagelD #: 640

8. Paragraph 8 of the Complaint states a legal conclusion as to which no
response is required. To the extent that a response is required, FV-1 admits the subject property is
located in this District, but otherwise denies each and every allegation in paragraph 8 of the
Complaint.

9. FV-1 admits the allegations set forth in paragraph 9 of the Complaint.

10... FV-1 admits the allegations set forth in paragraph 10 of the Complaint.

11. | FV-1 denies the allegation set forth in paragraph 11, except admits only
that FV-1’s predecessor-in-interest commenced an action seeking to foreclose the Subject
Mortgage, under Index No. 28894/2010. The 2010 action was prosecuted to the extent that a
supplemental summons and amended complaint was filed. On July 6, 2012, Defendant’s
predecessor-in-interest filed a Voluntary Discontinuance without prejudice and Stipulation to
Cancel the Lis Pendens.

12. FV-1 admits the allegations set forth in paragraph 12 of the Complaint.

13, FV-1 denies the allegations set forth in paragraph 13 of the Complaint,
except admits only that a foreclosure action was commenced on July 29, 2017, bearing Index No.
710424/2017.

14. FV-1 denies the allegations set forth in paragraph 14 of the Complaint.

AS FOR THE CAUSE OF ACTION FOR
DISCHARGE OF MORTGAGE

15. _ In response to paragraph 15 of the Complaint, FV-1 repeats and realleges
each and every response set forth in paragraph 1 through 14.

16. Paragraph 16 of the Complaint states a legal conclusion as to which no
response is required. To the extent that a response is required, FV-1 denies each and every

allegation in paragraph 16 of the Complaint.
Case 1:18-cv-06800-FB-SJB Document 20 Filed 02/21/19 Page 4 of 6 PagelD #: 641

17. Paragraph 17 of the Complaint states a legal conclusion as to which no
response is required. To the extent that a response is required, FV-i denies each and every
allegation in paragraph 17 of the Complaint.

18. FV-1 denies each and every allegation in paragraph 18 of the Complaint.

19. Paragraph 19 of the Complaint states a legal conclusion as to which no
response is required. To the extent that a response is required, FV-] denies each and every
allegation in paragraph 19 of the Complaint.

20. Paragraph 20 of the Complaint states a legal conclusion as to which no
response is required. To the extent that a response is required, FV-1 denies each and every
allegation in paragraph 20 of the Complaint.

21. FV-1 denies each and every allegation in paragraph 21 of the Complaint.

22. | FV-1 denies each and every allegation in paragraph 22 of the Complaint.

23. | FV-1 lacks knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in paragraph 23, and therefore denies same.

24. Paragraph 24 of the Complaint states a conclusion of law as to which no
response is required. To the extent that a response is required, FV-1 denies knowledge or
information sufficient to form a belief as to the truth of the allegations in paragraph 24 of the
Complaint, and therefore denies same.

IN ANSWER TO THE PRAYER FOR RELIEF

25. Plaintiff's “Prayer for Relief” is denied in its entirety.

FIRST AFFIRMATIVE DEFENSE

26. The Complaint fails to state a claim upon which relief may be granted.
Case 1:18-cv-06800-FB-SJB Document 20 Filed 02/21/19 Page 5 of 6 PagelD #: 642

SECOND AFFIRMATIVE DEFENSE

27. The Complaint fails to name all necessary parties. Specifically, the
Complaint fails to name Luis E. Palaguachi, Rosa E. Palaguachi, and Nube Laporte, the borrowers
and obligors on the note and mortgage at issue.
THIRD AFFIRMATIVE DEFENSE
28. = Plaintiff is not entitled to the relief it seeks. Specifically, Plaintiff is a
party to a parallel action, bearing Index No. 710424/2017, filed in Queens County Supreme
Court.
FOURTH AFFIRMATIVE DEFENSE
29, FV-1 was at all times, and currently is, the first lien holder for the subject
premises.
FIFTH AFFIRMATIVE DEFENSE
30. ‘Plaintiff is barred from the relief it seeks by the doctrines of unclean
hands, estoppel, laches, unjust enrichment, and bad faith.
SIXTH AFFIRMATIVE DEFENSE
31. Plaintiff is barred from the relief it seeks by the Colorado River abstention
doctrine.
SEVENTH AFFIRMATIVE DEFENSE
32. FV-1 anticipates that upon conclusion of the State Court Foreclosure
Action, Plaintiffs claims in this action will be barred by the doctrines of res judicata and/or
collateral estoppel.
EIGHTH AFFIRMATIVE DEFENSE

33. This Court lacks subject matter jurisdiction over Plaintiffs claims.
Case 1:18-cv-06800-FB-SJB Document 20 Filed 02/21/19 Page 6 of 6 PagelD #: 643

NINTH AFFIRMATIVE DEFENSE
34. | FV-1 hereby gives notice that it intends to rely on other defenses that may
become available or appear during the course of this action.
WHEREFORE, FV-1, having fully answered the Complaint, prays that the Court:
a. dismiss the Complaint with prejudice;
b. award FV-1 the cost of defending Plaintiff's claims, including reasonable
attorneys’ fees; and

Cc. award FV-] such other and further relief as is deemed just and proper.

Dated: New York, New York
February 21, 2019

GREENSPOON MARDER LLP

by (sua, Me hack

Wendy Michael, Esq.

Erik Berglund, Esq.

590 Madison Avenue, 18th Floor
New York, New York 10022
(212) 524-5000

 

Attomeys for FV-1, INC., IN TRUST FOR
MORGAN STANLEY MORTGAGE
CAPITAL HOLDINGS
